905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John L. BRYANT, individually and as personal representativeof the estate of Johnny Ace Smith;  Frances Small;Sylvia Rudd, Plaintiffs-Appellants,v.Stuart C. CARLISLE;  James Culver;  Federal Bureau ofAlcohol, Firearms and Tobacco;  Drug EnforcementAgency;  Defendants-Appellees,Michelle Delduco, et al., Defendants.
No. 90-1610.
United States Court of Appeals, Sixth Circuit.
June 18, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
The plaintiff appeals an order dismissing two individual defendants, the Federal Bureau of Alcohol, Firearms, and Tobacco, and the Federal Drug Enforcement Agency in this civil rights action alleging violations of the Fourth Amendment.  The defendants were dismissed from the action on grounds of sovereign immunity, failure to effect service, and failure to state a claim.  A motion to dismiss the remaining defendants is pending in the district court.


2
In the absence of certification under Fed.R.Civ.P. 54(b), an order which disposes of fewer than all parties involved is not appealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  In this case the order of which the plaintiff seeks review dismissed some, but not all, of the defendants.  The district court did not certify the order as final pursuant to Rule 54(b).  Further, an order granting absolute or qualified immunity is not immediately appealable.   Coe v. Ziegler, 817 F.2d 29 (6th Cir.1987) (per curiam).  Accordingly, this Court lacks jurisdiction.


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.